Case 3:18-ap-03025        Doc 19    Filed 05/24/19 Entered 05/24/19 12:40:07              Desc Main
                                    Document     Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

IN RE:

JOHN BLAINE STONER

 WILLIAM FANSLOW,                                ) CASE NO. 3:18-AP-03022
                                                 )
          Plaintiff,                             ) JUDGE GUY HUMPHREY
                                                 )
 vs.                                             )
                                                 )
 JOHN BLAINE STONER,                             )
                                                 )
          Defendant                              )
                                                 )



 VILLAGE OF PLAIN CITY,                          ) CASE NO.: 3:18-AP-03025
                                                 )
          Plaintiff,                             ) JUDGE: GUY HUMPHREY
                                                 )
 vs.                                             ) STIPULATED DISMISSAL ENTRY
                                                 )
 JOHN BLAINE STONER,                             )
                                                 )
          Defendant                              )
                                                 )

         We, the attorneys for the respective parties as to Case No. 3:18-AP-03025, Village of Plain

City v. John Blaine Stoner, do hereby stipulate that the above captioned matter has been settled

and dismissed, with prejudice, as against Defendant Stoner, at the cost of Plaintiff, Village of Plain

City. The Court may enter an Order accordingly, notice by the Clerk being hereby waived.

         IT IS SO ORDERED.


                                                      JUDGE GUY HUMPHREY
Case 3:18-ap-03025       Doc 19    Filed 05/24/19 Entered 05/24/19 12:40:07             Desc Main
                                   Document     Page 2 of 3




 s/Paul-Michael La Fayette                         s/Samuel Petroff (with permission)
 PAUL-MICHAEL LA FAYETTE (0067031)                 SAMUEL J. PETROFF (0014983)
 CHENEE M. CASTRUITA (0090624)                     Lagos and Lagos, PLL
 Mazanec, Raskin & Ryder Co., L.P.A.               5057 Troy Road
 175 South Third Street                            Springfield, OH 45502
 Suite 1000                                        (937) 323-5555
 Columbus, OH 43215                                (937) 323-6564 – Fax
 (614) 228-5931                                    spetroff@lagoscentral.com
 (614) 228-5934 – Fax
 ccastruita@mrrlaw.com                             Counsel for Defendant John Blaine Stoner

 Counsel for Plaintiff Village of Plain City




                                               2
Case 3:18-ap-03025        Doc 19     Filed 05/24/19 Entered 05/24/19 12:40:07               Desc Main
                                     Document     Page 3 of 3


                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, a copy of the foregoing Stipulation for Dismissal

and Journal Entry was filed electronically. Notice of this filing will be sent to all registered parties

by operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.

                                               s/Paul-Michael La Fayette_________________
                                               PAUL-MICHAEL LA FAYETTE (0067031)

                                               Counsel for Plaintiff Village of Plain City




                                                   3
